                                    United States District Court
                                    Middle District of Tennessee

                                            Office of the Clerk
                                       800 United States Courthouse
                                       Nashville, Tennessee 37203
                                         (615) 736-7178, ext 3231




E-Mail: Vanessa_Haines@tnmd.uscourts.gov
Web Site: www.tnmd.uscourts.gov


                                         February 2, 2021



Clerk
U.S. District Court
333 Constitution Avenue, N.W.
Washington, DC 20001


Re: TRANSMISSION OF RULE 5 DOCUMENTS


    USA v. Eric Gavelek Munchel
    Middle District of Tennesse Case No. 3:21-mj-2668


Dear Clerk:

    Enclosed please find certified copies of Rule 5 paperwork for the above-reference case.

                                         Sincerely,



                                         Vanessa Haines
                                         Case Administator

Enclosures




       Case 3:21-mj-02668 Document 16 Filed 02/02/21 Page 1 of 1 PageID #: 463
